NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            AMANDA G., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.O., Appellees.

                              No. 1 CA-JV 16-0461
                               FILED 5-4-2017


            Appeal from the Superior Court in Maricopa County
                              No. JS18361
                              No. JD28006
                   The Honorable Alison Bachus, Judge

                                   AFFIRMED


                                    COUNSEL

David W. Bell Attorney at Law, Higley
By David W. Bell
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee Department of Child Safety
                       AMANDA G. v. DCS, A.O.
                         Decision of the Court



                     MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Lawrence F. Winthrop joined.


T H O M P S O N, Judge:

¶1             Amanda G. (mother) appeals the juvenile court’s
determination that severance of her parental rights to A.O. was in the
child’s best interest. We affirm for the following reasons.

              FACTUAL AND PROCEDURAL HISTORY

¶2           Mother is the biological parent to two children, J.O. and A.O.
Three days before A.O. was born, mother’s parental rights to J.O. were
severed due to prolonged drug use and out-of-home placement pursuant
to Arizona Revised Statutes (A.R.S.) section 8-533 (B)(3), (8)(c) (2016).1

¶3            The Department of Child Safety (DCS) took A.O. into
protective custody before she left the hospital with mother and filed a
dependency petition in January 2016. The next month, DCS filed a petition
to terminate mother’s parental rights.2 DCS alleged two grounds for
termination: 1) mother had her parental rights to another child terminated
within the preceding two years for the same cause, and 2) mother was
unable to parent A.O. due to a history of chronic abuse of dangerous drugs
and she did not comply with DCS’s efforts to provide her with
rehabilitative services. DCS claimed the termination of mother’s parental
rights would serve A.O.’s best interests because it would further the plan
of adoption, therefore providing A.O. with permanency and stability.

¶4           A contested severance hearing was held in October 2016. The
juvenile court subsequently ordered the termination of mother’s parental
rights on the grounds of prolonged drug use pursuant to A.R.S. § 8-



1      Absent material changes to this decision, we cite to the current
version of the statute.

2       The petition and subsequent hearing pertained to both mother and
father, but father is not a party to this appeal.


                                    2
                          AMANDA G. v. DCS, A.O.
                            Decision of the Court

533(B)(3) and prior termination of parental rights pursuant to A.R.S. § 8-
533(B)(10). As for the best interest analysis, the court stated:

       Given the posture of this case, including the parents’ lack of
       meaningful participation in the services designed to reunify them
       with [A.O.], the Court finds [A.O.] would benefit from the
       termination of the parent-child relationship. The child is placed with
       a member of her extended family, that being the same relative who
       adopted [J.O.] The placement is meeting all of [A.O.’s] needs, and
       the child has no special needs. [A.O.] is thriving in her current
       placement, and if adopted by placement, [A.O.] would remain with
       her biological sibling [J.O.] In the unlikely event placement were to
       disrupt, [A.O.] is otherwise adoptable.

       After carefully considering the totality of the circumstances, the
       Court finds [DCS] has proven by a preponderance of the evidence
       that it would be in the minor child’s best interest to have [mother’s]
       parental rights terminated.

¶5            Mother timely appealed. This court has jurisdiction under
A.R.S. §§ 8-235 (2014), 12-120.21(A)(1) (2016) and -2101(A)(1) (2016).

                                DISCUSSION

¶6            The only issue on appeal is whether the juvenile court erred
in finding that severance was in A.O.’s best interest as mother does not
challenge the juvenile court’s statutory findings.

¶7            The best interest determination is a factual finding that the
juvenile court, as a trier of fact, is in the best position to make because it can
observe the parties and judge the credibility of witnesses. Jesus M. v. Ariz.
Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4, 53 P.3d 203, 205 (App. 2002).
Accordingly, we view the facts in the light most favorable to upholding the
juvenile court’s factual findings, and we will accept their findings unless no
reasonable evidence supports them. See Ariz. Dep’t of Econ. Sec. v. Matthew
L., 223 Ariz. 547, 549, ¶ 7, 225 P.3d 604, 606 (App. 2010); see also Maricopa
Cty. Juv. Action No. JS-8287, 171 Ariz. 104, 111, 828 P.2d 1245, 1252 (App.
1991) (“[T]he juvenile court will be deemed to have made every finding
necessary to support the judgement.”).

¶8             A best interest determination must include a finding as to
how the child will benefit from a severance or be harmed if the parental
relationship continues. Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43,
50, ¶ 19, 82 P.3d 43, 50 (App. 2004). “Factors [to be] considered are whether:


                                        3
                         AMANDA G. v. DCS, A.O.
                           Decision of the Court

1) an adoptive placement is immediately available; 2) the existing
placement is meeting the needs of the child; and 3) the [child is] adoptable.”
Raymond F. v. Ariz. Dep’t. of Econ. Sec., 224 Ariz. 373, 379, ¶ 30, 237 P.3d 377,
383 (App. 2010) (citations omitted).

¶9            Here, a DCS case manager testified that A.O. is a healthy,
adoptable child and would benefit from the termination because it would
provide her with permanency and stability. DCS acknowledged A.O. was
not currently in an adoptive placement, but hoped she would be adopted
by the same family member who adopted J.O.

¶10           Mother contends the court erred because its findings focused
primarily on the benefit of the child being adopted and did not include
findings regarding whether A.O. would be harmed by giving mother
additional time to complete her re-unification services. However, this
argument fails to recognize the court needed to find either that the child
would benefit from termination or be harmed if the relationship continued.
See Demetrius L. v. Joshlynn F., 239 Ariz. 1, 4, ¶ 16, 365 P.3d 353, 356 (2016).
Accordingly, the court did not err in focusing on the benefit A.O. would
receive from the severance of mother’s parental rights.

¶11           Mother also argues the court’s findings are not supported by
the record because the court said A.O. was currently placed in the same
adoptive home as her brother when she was actually in a non-adoptive
foster placement. Considering the totality of the circumstances, the record
amply supports the court’s finding that severance is in A.O.’s best interest
although it misstated that A.O. was currently in an adoptive, familial
placement. See supra ¶ 4. First, DCS presented evidence that mother had
not followed through with the various reunification services she was
offered, such as drug testing and counseling for substance abuse. Second,
DCS expressed concern regarding mother’s financial and housing stability
because they never received evidence of housing or employment. Finally,
even though A.O. was not in an adoptive placement at the time of the trial,
as noted above, DCS stated she is an adoptable child. Therefore, we
conclude the evidence sufficiently supports the court’s best interest finding.




                                       4
                       AMANDA G. v. DCS, A.O.
                         Decision of the Court

                             CONCLUSION

¶12            For the reasons stated above, we affirm the court’s finding
that severance is in A.O.’s best interest and the termination of mother’s
parental rights.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                      5